Citation Nr: 1118696	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-27 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied entitlement to service connection for lumbosacral spine arthritis (claimed as residuals of low back injury).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has been diagnosed with multiple disabilities of the lumbar spine, including arthritis.  The STRs reflect, and the Veteran acknowledges, that he had a history of back pain prior to service and injured his back in a bathtub fall shortly before service, resulting in back pain.  The STRs also reflect that the Veteran injured his back during service and was diagnosed with lumbosacral strain and possible sciatica secondary to a ruptured nucleus pulposus during service.  The Veteran argued in his January 2009 notice of disagreement that his back disability began in service and was not related to the pre-service back injury.  He added in his July 2009 substantive appeal (VA Form 9) that his "low back arthritis began, or at the very least was aggravated by, the in-service back injury."  An August 2008 VA examiner concluded that the Veteran's current lumbar spine disabilities were unrelated to his in-service back injury.

When the evidence indicates that the Veteran is in receipt of SSA disability payments, VA's duty to assist requires that it seek the SSA's disability determination and the medical records underlying it unless those records are not relevant to the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010).  In this case, July 2001 treatment notes from Gunderson Lutheran Medical Center indicate that the Veteran qualified for SSA disability as of June of that year, and it appears that this determination was based on the Veteran's lumbar spine disabilities.  As the records of the SSA's disability determination appear to relate to the lumbar spine, the disability at issue on this appeal, the records of this determination are potentially relevant and must be obtained.  38 C.F.R. § 3.159(c)(2) (2010).

In addition, a September 2002 Gunderson Lutheran treatment note indicates that the Veteran settled a Worker's Compensation claim relating to his low back disability.  The August 2008 VA examiner also indicated that the Veteran filed for and collected Worker's Compensation for his back and retired.  As the records of the Worker's Compensation determination have not been obtained, but are potentially relevant as they relate to the disability at issue in this claim, a remand is required for the RO to make reasonable efforts to obtain these relevant non-Federal records.  38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records relating to the SSA's disability determination.

2.  Request any necessary consent and authorization to obtain any records relating to the Worker's Compensation determination.

3.  If any relevant records cannot be obtained, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

4.  Take any other action necessary to properly adjudicate the claim for entitlement to service connection for a lumbar spine disability, to include obtaining an updated opinion from the August 2008 VA examiner if the newly obtained records contain information relating to the etiology of the Veteran's lumbar spine disability.

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


